Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        02-AUG-2022
                                                        08:00 AM
                                                        Dkt. 9 ODDP




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HAROLD TOMLIN HODGES JR., Petitioner,

                                vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CASE NO. 2PC161000422)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of Harold Tomlin Hodges, Jr.’s

(Petitioner) amended “Motion for 30 days ruling,” filed on

July 14, 2022, which we construe as a petition for writ of

mandamus, and the record, a petition for writ of mandamus is not

intended to be used in lieu of normal appellate procedures.

Petitioner has alternative means to seek relief by filing a

Hawai#i Rules of Penal Procedure Rule 40 petition in the circuit

court.   An extraordinary writ is thus not warranted.     See Kema v.

Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999)

(explaining that a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; such writs are not meant to supersede the legal

discretionary authority of the lower court, nor are they meant to

serve as legal remedies in lieu of normal appellate procedures).

Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the appellate court clerk

shall process the petition without payment of the filing fee.

          DATED: Honolulu, Hawai#i, August 2, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2